DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 02, 2021 has been considered by the Examiner and made of record in the application file.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 9, 10, 13, 14, 16, 17, 20, 21, 24, 25, 28, and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. (US 2016/0345222, hereinafter Axmon) in view of Yang et al. (US 2017/0019819, hereinafter Yang).
Regarding claim 1, Axmon teaches a wireless communication device (UE - FIG. 8), comprising: 
a processing system configured to: 
generate an indication of a first doppler shift associated with the wireless communication device moving with reference to a first target base station (BS) (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]); and 
{cause the wireless communication device to synchronize with the first target BS during conditional handover (CHO) after a first trigger is met, wherein the first trigger is associated with the first doppler shift} ; and 
an interface configured to: obtain, from the serving BS, a handover command for CHO, wherein the handover command includes a first trigger for handover to the first target BS (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Axmon fails to teach cause the wireless communication device to synchronize with the first target BS during conditional handover (CHO) after a first trigger is met, wherein the first trigger is associated with the first doppler shift.
However, Yang teaches  cause the wireless communication device to synchronize with the first target BS during conditional handover (CHO) after a first trigger is met, wherein the first trigger is associated with the first doppler shift (When the measured Doppler frequency of the UE is greater than the threshold, the UE performs the synchronization channel decoding procedure for the synchronized handover – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.
Regarding claim 2, Axmon in view of Yang teaches claim 1 and further teaches wherein the first trigger is associated with whether the first doppler shift is greater than a first threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Regarding claim 5 , Axmon in view of Yang teaches claim 1 and further teaches  generate an indication of a second doppler shift associated with the wireless communication device moving with reference to a second target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]), wherein the handover command includes a second trigger for handover to the second target BS, wherein the second trigger is associated with the second doppler shift (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Regarding claim 6 , Axmon in view of Yang teaches claim 1 but fails to teach prevent the wireless communication device from synchronizing with the second target BS, wherein one of: the second trigger is not met; or a handover priority associated with the first trigger BS is greater than a handover priority associated with the second trigger BS.
However, Yang teaches  prevent the wireless communication device from synchronizing with the second target BS, wherein one of: the second trigger is not met; or a handover priority associated with the first trigger BS is greater than a handover priority associated with the second trigger BS (when the measured Doppler frequency of the UE is not greater than the threshold, the UE performs the non-synchronized handover after receiving the handover command – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.
Regarding claim 9, Axmon teaches a method performed by a wireless communication device, comprising: 
generating an indication of a first doppler shift associated with the wireless communication device moving with reference to a first target base station (BS) (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]); 
obtaining, from a serving BS, a handover command for conditional handover (CHO), wherein the handover command includes a first trigger for handover to the first target BS (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]); and 
{synchronizing with the first target BS during CHO after the first trigger is met, wherein the first trigger is associated with the first doppler shift}.
Axmon fails to teach synchronizing with the first target BS during CHO after the first trigger is met, wherein the first trigger is associated with the first doppler shift.
However, Yang teaches  cause the wireless communication device to synchronize with the first target BS during conditional handover (CHO) after a first trigger is met, wherein the first trigger is associated with the first doppler shift (When the measured Doppler frequency of the UE is greater than the threshold, the UE performs the synchronization channel decoding procedure for the synchronized handover – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.
Regarding claim 10, Axmon in view of Yang teaches claim 9 and further teaches wherein the first trigger is associated with whether the first doppler shift is greater than a first threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Regarding claim 13 , Axmon in view of Yang teaches claim 9 and further teaches  generating an indication of a second doppler shift associated with the wireless communication device moving with reference to a second target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]), wherein the handover command includes a second trigger for handover to the second target BS, wherein the second trigger is associated with the second doppler shift (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Regarding claim 14 , Axmon in view of Yang teaches claim 13 but fails to teach preventing synchronizing with the second target BS, wherein one of: the second trigger is not met; or a handover priority associated with the first trigger BS is greater than a handover priority associated with the second trigger BS.
However, Yang teaches  preventing synchronizing with the second target BS, wherein one of: the second trigger is not met; or a handover priority associated with the first trigger BS is greater than a handover priority associated with the second trigger BS (when the measured Doppler frequency of the UE is not greater than the threshold, the UE performs the non-synchronized handover after receiving the handover command – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.
Regarding claim 16, Axmon teaches a wireless communication device (network node – FIG. 7), comprising: a processing system configured to: 
generate a handover command for conditional handover (CHO), wherein the handover command includes a first trigger for handover of a user equipment (UE) to a first target base station (BS) and an interface configured to: provide the handover command to the UE (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]), {wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met}; the first trigger is associated with a first doppler shift; and the first doppler shift is associated with the UE moving with reference to the first target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Axmon fails to teach wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met.
However, Yang teaches  wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met (When the measured Doppler frequency of the UE is greater than the threshold, the UE performs the synchronization channel decoding procedure for the synchronized handover – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.
Regarding claim 17, Axmon in view of Yang teaches claim 16 and further teaches wherein the first trigger is associated with whether the first doppler shift is greater than a first threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Regarding claim 20 , Axmon in view of Yang teaches claim 1 and further teaches wherein: the handover command includes a second trigger for handover to a second target BS; the second trigger is associated with a second doppler shift (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]); and the UE generates an indication of a second doppler shift associated with the UE moving with reference to the second target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208].
Regarding claim 21 , Axmon in view of Yang teaches claim 20 but fails to teach wherein the UE prevents synchronizing with the second target BS, wherein one of: the second trigger is not met; or a handover priority associated with the first trigger BS is greater than a handover priority associated with the second trigger BS.
However, Yang teaches  wherein the UE prevents synchronizing with the second target BS, wherein one of: the second trigger is not met; or a handover priority associated with the first trigger BS is greater than a handover priority associated with the second trigger BS (when the measured Doppler frequency of the UE is not greater than the threshold, the UE performs the non-synchronized handover after receiving the handover command – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.


Regarding claim 24, Axmon teaches a method performed by a wireless communication device, comprising: generating a handover command for conditional handover (CHO), wherein the handover command includes a first trigger for handover of a user equipment (UE) to a first target base station (BS) (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]); and providing the handover command to the UE, {wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met}; the first trigger is associated with a first doppler shift; and the first doppler shift is associated with the UE moving with reference to the first target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Axmon fails to teach wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met.
However, Yang teaches  wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met (When the measured Doppler frequency of the UE is greater than the threshold, the UE performs the synchronization channel decoding procedure for the synchronized handover – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.
Regarding claim 25, Axmon in view of Yang teaches claim 24 and further teaches wherein the first trigger is associated with whether the first doppler shift is greater than a first threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Regarding claim 28 , Axmon in view of Yang teaches claim 24and further teaches wherein: the handover command includes a second trigger for handover to a second target BS; the second trigger is associated with a second doppler shift (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]); and the UE generates an indication of a second doppler shift associated with the UE moving with reference to the second target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208].
Regarding claim 29 , Axmon in view of Yang teaches claim 28 but fails to teach wherein the UE prevents synchronizing with the second target BS, wherein one of: the second trigger is not met; or a handover priority associated with the first trigger BS is greater than a handover priority associated with the second trigger BS.
However, Yang teaches  wherein the UE prevents synchronizing with the second target BS, wherein one of: the second trigger is not met; or a handover priority associated with the first trigger BS is greater than a handover priority associated with the second trigger BS (when the measured Doppler frequency of the UE is not greater than the threshold, the UE performs the non-synchronized handover after receiving the handover command – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.

Claims 3, 11, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon in view of Yang and further in view of Zhang and further in view of Pan et al. (US 2013/0260760, hereinafter an)
Regarding claim 3, Axmon in view of Yang teaches claim 1 and further teaches wherein the first trigger also is associated with whether the first doppler shift is less than a second threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]) {and whether a link quality with the first target BS is greater than a link quality threshold}.
The combination fails to teach whether a link quality with the first target BS is greater than a link quality threshold
However, Pan teaches whether a link quality with the first target BS is greater than a link quality threshold (the serving DeNB may make observations as for whether the signal qualities of a nearby DeNB may be above a certain threshold before making a handover decision – [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Pan in Axmon to perform handover successfully with high degree of probability.
Regarding claim 11, Axmon in view of Yang teaches claim 10 and further teaches wherein the first trigger also is associated with whether the first doppler shift is less than a second threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]) {and whether a link quality with the first target BS is greater than a link quality threshold }.
The combination fails to teach whether a link quality with the first target BS is greater than a link quality threshold
However, Pan teaches whether a link quality with the first target BS is greater than a link quality threshold (the serving DeNB may make observations as for whether the signal qualities of a nearby DeNB may be above a certain threshold before making a handover decision – [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Pan in Axmon to perform handover successfully with high degree of probability.
Regarding claim 18, Axmon in view of Yang teaches claim 17 and further teaches wherein the first trigger also is associated with whether the first doppler shift is less than a second threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]) {and whether a link quality with the first target BS is greater than a link quality threshold }.
The combination fails to teach whether a link quality with the first target BS is greater than a link quality threshold
However, Pan teaches whether a link quality with the first target BS is greater than a link quality threshold (the serving DeNB may make observations as for whether the signal qualities of a nearby DeNB may be above a certain threshold before making a handover decision – [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Pan in Axmon to perform handover successfully with high degree of probability.
Regarding claim 26, Axmon in view of Yang teaches claim 25 and further teaches wherein the first trigger also is associated with whether the first doppler shift is less than a second threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]) {and whether a link quality with the first target BS is greater than a link quality threshold }.
The combination fails to teach whether a link quality with the first target BS is greater than a link quality threshold
However, Pan teaches whether a link quality with the first target BS is greater than a link quality threshold (the serving DeNB may make observations as for whether the signal qualities of a nearby DeNB may be above a certain threshold before making a handover decision – [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Pan in Axmon to perform handover successfully with high degree of probability.

Claims 7, 8, 15, 22, 23 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Axmon in view of Yang and further in view of Zhang et al. (US 2018/0295596)
Regarding claim 7, Axmon in view of Yang teaches claim 5 but fails to teach wherein the interface is further configured to: provide the indication of the first doppler shift and the indication of the second doppler shift to the serving BS before obtaining the handover command from the serving BS, wherein the first trigger and the second trigger as obtained in the handover command from the serving BS are associated with the first doppler shift and the second doppler shift.
However, Zhang teaches
wherein the interface is further configured to: provide the indication of the first doppler shift and the indication of the second doppler shift to the serving BS before obtaining the handover command from the serving BS (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”), wherein the first trigger and the second trigger as obtained in the handover command from the serving BS are associated with the first doppler shift and the second doppler shift (So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations – [0004], [0065]. It is understood, Doppler frequency changes are tracked before the handover. Note: Axmon  teaches a handover command [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 8, Axmon in view of Yang and Zhang teaches claim 7 but fails to teach wherein the interface is further configured to: obtain a measurement control message from the serving BS, wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being provided in one or more measurement reports to the serving BS; and provide the one or more measurement reports after obtaining the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation.
However, Zhang teaches
wherein the interface is further configured to: obtain a measurement control message from the serving BS, wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being provided in one or more measurement reports to the serving BS (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079].); and provide the one or more measurement reports after obtaining the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”), wherein the first trigger and the second trigger as obtained in the handover command from the serving BS are associated with the first doppler shift and the second doppler shift (So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations – [0004], [0065]. It is understood, Doppler frequency changes are tracked before the handover. Note: Axmon  teaches a handover command [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 15, Axmon in view of Yang teaches claim 13 but fails to teach obtaining a measurement control message from the serving BS, wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being provided in one or more measurement reports to the serving BS; and providing the one or more measurement reports after obtaining the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation.
However, Zhang teaches obtaining a measurement control message from the serving BS  (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]), wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being provided in one or more measurement reports to the serving BS (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”); and providing the one or more measurement reports after obtaining the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”)
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 22, Axmon in view of Yang teaches claim 20 but fails to teach wherein the interface is further configured to: obtain the indication of the first doppler shift and the indication of the second doppler shift from the UE, wherein the first trigger and the second trigger as provided to the UE in the handover command are associated with the first doppler shift and the second doppler shift.
However, Zhang teaches
wherein the interface is further configured to: obtain the indication of the first doppler shift and the indication of the second doppler shift from the UE (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”), wherein the first trigger and the second trigger as obtained in the handover command from the serving BS are associated with the first doppler shift and the second doppler shift (So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations – [0004], [0065]. It is understood, Doppler frequency changes are tracked before the handover. Note: Axmon  teaches a handover command [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 23, Axmon in view of Yang and Zhang teaches claim 22 but fails to teach wherein: the processing system is further configured to: generate a measurement control message, wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being obtained in one or more measurement reports from the UE; and the interface is further configured to: provide the measurement control message to the UE; and obtain the one or more measurement reports after providing the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation.
However, Zhang teaches
wherein: the processing system is further configured to: generate a measurement control message (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]), wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being obtained in one or more measurement reports from the UE  (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”); and the interface is further configured to: provide the measurement control message to the UE (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]); and obtain the one or more measurement reports after providing the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 30, Axmon in view of Yang teaches claim 24 but fails to teach wherein: the processing system is further configured to: generating a measurement control message, wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being obtained in one or more measurement reports from the UE; providing the measurement control message to the UE; and obtaining the one or more measurement reports after providing the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation.
However, Zhang teaches
wherein: the processing system is further configured to: generating a measurement control message (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]), wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being obtained in one or more measurement reports from the UE  (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”); providing the measurement control message to the UE (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]); and obtaining the one or more measurement reports after providing the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.

Allowable Subject Matter
Claims 4, 12, 19 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642